Citation Nr: 0913176	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  05-21 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an eye disorder, 
claimed as glaucoma, to include as due to mustard gas 
exposure.



REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran.


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1943 to May 
1946, with additional service in the Naval Reserve.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

The Veteran testified before the undersigned Acting Veterans 
Law Judge in a hearing at the RO in Huntington, West 
Virginia, in March 2009.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  There is no competent evidence that the Veteran had full 
body exposure to mustard gas or Lewisite while on active 
duty.   
 
3.  The currently demonstrated eye disorders, including 
primary open angle glaucoma and status post cataract removal 
(corneal opacities), are not shown to be causally related to 
any incident of the Veteran's active service. 




CONCLUSION OF LAW

The Veteran does not have a current eye disability, including 
primary open angle glaucoma and status post cataract removal, 
that was incurred or aggravated during active duty service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.316, 3.307, 3.309, 
3.326 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

According to VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA must 
notify a claimant and his or her representative of the 
information and evidence not of record that is necessary to 
substantiate the claim, that VA will seek to provide, and 
that the claimant is expected to provide.  See 38 U.S.C.A. § 
5103(a); C.F.R. § 3.159(b)(1).  (Pursuant to recent 
regulatory revisions, the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, has been removed from that 
section effective May 30, 2008. 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).)  Any error in VCAA notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

In Mayfield v. Nicholson, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) reaffirmed 
principles set forth in earlier Federal Circuit and United 
States Court of Appeals for Veterans Claims (Court) cases in 
regard to the necessity of both a specific VCAA notification 
letter and an adjudication of the claim at issue following 
that letter.  499 F.3d 1317 (Fed. Cir. 2007); see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  This line of decisions 
reflects that a comprehensive VCAA letter, as opposed to a 
patchwork of post-decisional documents (e.g., Statements or 
Supplemental Statements of the Case), is required to meet 
VA's notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case (SSOC), when issued 
following a VCAA notification letter, satisfies the due 
process and notification requirements for an adjudicative 
decision for these purposes. 
 
In the present case, the Veteran was notified of the 
information and evidence needed to substantiate and complete 
this appeal in March and December 2004 letters.  While the 
December 2004 letter was issued subsequent to the appealed 
rating decision, the Veteran's case was subsequently 
readjudicated in several SSOCs, most recently in February 
2008, which is consistent with the Mayfield line of 
decisions.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In the present 
case, the Veteran was provided such notification in a 
September 2007 SSOC. Nonetheless, since the service 
connection claim is being denied, and no effective date or 
rating percentage will be assigned, the Board finds that 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess.

In addition, VA has fulfilled its duty to assist the Veteran 
in obtaining identified and available evidence needed to 
substantiate his claim.  The Veteran's relevant service 
treatment records (STR) and all post-service treatment 
records reported by the Veteran have been obtained, and there 
is no indication of any missing records for which VA has not 
made adequate search efforts to date.  

The Veteran has not been afforded a VA examination.  The 
Board finds that a VA examination is not required, however, 
since, as shown below, the record does not include competent 
evidence establishing that an event, injury, or disease 
occurred in service or that the disability may be associated 
with the Veteran's service.  See 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4)(i).  

For these reasons, the Board finds that no prejudice to the 
Veteran will result from an adjudication of this appeal on 
the issues addressed below.  


II.  Analysis

In the present case, the Veteran has asserted that service 
connection is warranted for an eye disability resulting from 
mustard gas exposure during service.

Service connection may be granted for disability resulting 
from disease or injury incurred in the line of duty or from 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  

Service connection may also be established where a veteran 
was exposed to specified vesicant agents during active 
military service under any of the following three 
circumstances and subsequently developed any of the indicated 
conditions.  First, full-body exposure to nitrogen or sulfur 
mustard during active military service together with the 
subsequent development of chronic conjunctivitis, keratitis, 
corneal opacities, scar formation, or the following cancers: 
nasopharyngeal; laryngeal; lung (except mesothelioma); or 
squamous cell carcinoma of the skin.  Second, full-body 
exposure to nitrogen or sulfur mustard or Lewisite during 
active military service together with the subsequent 
development of a chronic form of laryngitis, bronchitis, 
emphysema, asthma, or chronic obstructive pulmonary disease.  
Third, full-body exposure to nitrogen mustard during active 
service together with the subsequent development of acute 
nonlymphocytic leukemia.  Service connection will not be 
established under this section if there is affirmative 
evidence that establishes a nonservice-related supervening 
condition or event as the cause of the claimed condition.  38 
C.F.R. § 3.316(a)(1),(2),(3); (b) (1999).

In cases of exposure to mustard gas, a veteran must prove in-
service exposure and a diagnosis of a current disability, but 
is relieved of the burden of providing medical evidence of a 
nexus between the current disability and the in-service 
exposure.  Rather, a nexus is presumed if the other 
conditions are met, subject to the regulatory exceptions in 
38 C.F.R. § 3.316(b). 

In Pearlman v. West, 11 Vet. App. 443 (1998), the United 
States Court of Appeals for Veterans Claims (Court) found 
that the initial burden of submitting a claim was relaxed for 
veterans who subsequently developed conditions specified by 
the regulation, to the extent that the regulation did not 
require evidence of a medical nexus for those conditions, but 
rather a nexus was presumed if the other conditions required 
by the regulation were met.  Id. at 446.  The Court specified 
that "the veteran is relieved of his burden of providing 
medical evidence of a nexus between the current disability 
and the in-service exposure. Rather, service connection is 
granted if the appellant has experienced: (1) full body 
exposure, (2) to the specified vesicant agent, (3) during 
active military service, and (4) has subsequently developed 
the specified conditions," subject to the regulatory 
exceptions in 38 C.F.R. § 3.316(b).  Id.

Here, a careful review of the Veteran's service treatment 
record (STR) shows no documented complaints, findings, or 
diagnosis of an eye disorder.  The May 1946 discharge 
examination specifically found that the Veteran's eyes were 
normal.  

The STR also includes records from the Veteran's service in 
the Reserve.  These include February 1947 and June 1948 
physical examination reports in which the Veteran's eyes were 
found normal to light and angle; color perception was normal; 
and no eye diseases or anatomical defects were found.  
Similarly, a March 1951 medical examination shows that the 
Veteran's eyes were "normal" and his vision was 20/20.  On 
an accompanying self-report of medical history, the Veteran 
marked that he had never had "severe eye, ear, nose or 
throat trouble." 

The Board also notes a December 1943 record showing that the 
Veteran received gas mask drill and chamber instruction in 
Great Lakes, Illinois.  

Presently, the medical evidence of record shows that the 
Veteran is competently diagnosed with primary open angle 
glaucoma and status post cataract removal.  Most recently, a 
September 2007 VA medical center (VAMC) optometry treatment 
note provides diagnoses of status post trabeculectomy (trab) 
[also indicated as peripheral iridotomy (PI)] and cataract 
extraction in August 2007, and advanced primary open angle 
glaucoma (POAG) right eye (OD) greater than left eye (OS).  

The Veteran asserts that these current eye disabilities are 
caused by mustard gas exposure that occurred in Spring 1944.  
At that time, he was undergoing amphibious assault training 
at Little Creek, Virginia.  During his March 2009 Board 
hearing, the Veteran testified that his petty officer told 
him, and the other trainees, that they were going to "get a 
taste of" mustard gas.  In an undated statement, the Veteran 
wrote he was placed without protective equipment into a 
Quonset hut filled with gas.  Afterward, his eyes became 
swollen and sore and produced a discharge.  According to the 
Veteran, however, he did not first start having eye problems 
again until the late 1970's or early 1980's.  He further 
indicated that he first underwent surgery for glaucoma in 
approximately 1985.  

In addition, the Veteran wrote in his June 2005 Substantive 
Appeal that the mustard gas exposure was part of secret 
testing for the purpose of producing better protective 
clothing, masks, and skin ointments.  According to the 
Veteran, medical records did not document the testing due to 
its secret nature.  

In order to verify the Veteran's exposure to mustard gas, the 
RO contacted the Department of Defense (DoD) Defense Manpower 
Data Center (DMDC).  In a February 2005 letter, DMDC 
responded that they kept a database of all persons 
potentially exposed to mustard gas and lewisite during World 
War II (WWII).  The Veteran's name was not in the database 
(DMDC clarified that they do not maintain WWII training, 
medical, or unit records).  The letter also explained that 
while many veterans feel that they were exposed to mustard 
gas, they were, in fact, actually participating in routine 
chemical warfare defense training.  Since this was part of 
routine training, no records were kept.  Moreover, DMDC 
pointed out, the research had not indicated a causal 
relationship between this routine training and any medical 
disorders.  

An attachment to DMDC's letter shows that most recruits 
underwent training exercises such as gas mask training, 
identification of chemical warfare agents, and mustard 
sensitivity testing.  The mustard sensitivity testing 
consisted of placing two or three drops of mustard agent 
directly on the skin, usually on the forearm.  In areas where 
no protective ointment had been applied and no 
decontamination had been done, a blister would typically 
form.  This exercise did not involve full-body field or 
chamber experiments to test protective clothing or equipment.

Based on a careful review of the above evidence, the Board 
finds that the weight of the evidence does not support a 
finding of full body exposure to mustard gas under 38 C.F.R. 
§ 3.316.  First, glaucoma is not a condition for which 
service connection on a presumptive basis due to mustard gas 
exposure may be established.  Second, although cataracts, as 
corneal opacities, are included as one of the conditions upon 
which presumptive service connection is warranted, the 
objective evidence of record does not confirm that the 
Veteran was exposure to mustard gas during service.  

In making this determination the Board has carefully 
considered the Veteran's assertions.  The Veteran, as a 
layperson, is competent to report on that of which he or she 
has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994).  To that extent, the Board finds that the 
Veteran's assertions are competent evidence that he was 
placed in a hut during training and was exposed to a gas that 
made his eye swollen and sore.  The Veteran, however, has not 
been shown competent to verify that the gas to which he was 
exposed during training was mustard gas.    

For these reasons, the presumptions pertaining to mustard gas 
exposure are not applicable in this case.

In the alternative, the Veteran has asserted that service 
connection is warranted on a direct basis.  

Service connection may be granted on a direct basis for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Establishing direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disability.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

In the alternative, service connection may be awarded 
pursuant to 38 C.F.R. § 3.303(b) for a "chronic" condition, 
when a chronic disease manifests itself in service, or within 
the applicable presumptive period under 38 C.F.R. § 3.307, 
and the Veteran currently has the same condition.  38 C.F.R. 
§ 3.303(b).  If the condition is not "chronic" under 
38 C.F.R. § 3.309, service connection may nonetheless be 
granted where a disease manifests itself in service (or 
within the presumptive period) but is not identified until 
later, and the evidence shows (a) a continuity of related 
symptomatology after discharge and (b) that the present 
condition is related to that symptomatology.  38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
The Veteran need only provide evidence of symptoms, and not 
treatment, to establish continuity of symptomatology.  
Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991)).  

As shown above, the Veteran is competently diagnosed with a 
current eye disability, manifested by primary open angle 
glaucoma and status post cataract removal.  However, these 
diagnoses did not occur for many years following service.  

The passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
is evidence against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  Service connection may 
only be established for a disability first diagnosed after 
service if there is evidence demonstrating that it was in 
fact "incurred" during service.  Velez v. West, 11 Vet. 
App. 148, 152 (1998). 

Here, the objective medical evidence of record does not 
establish that the currently diagnosed disorders are related 
to the Veteran's active service.  Nor does the evidence show 
a continuity of symptomatology following service.  
Importantly, the Veteran testified during his March 2009 
hearing that he did not seek treatment until approximately 30 
years following service.  

Currently, the only evidence of record supporting the 
Veteran's claim is his own lay opinion that his current eye 
disorders are related to service.  He has not, however, been 
shown to possess the requisite medical training or 
credentials needed to render an opinion with regard to the 
etiology of the currently diagnosed disorders.  Therefore, 
his lay opinion does not constitute competent medical 
evidence in support of his claim and lacks probative value.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992);  
see also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (BVA 
has a duty to assess the credibility and weight of the 
evidence).   

In conclusion, the Board finds after careful review of the 
entire record that the evidence does not support the 
Veteran's claim of service connection for an eye disability 
manifested by primary open angle glaucoma and status post 
cataract removal.  

In reaching this conclusion the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  




ORDER

Service connection for an eye disability manifest by primary 
open angle glaucoma and status post cataract removal is 
denied



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


